IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILLIAM JOSEPH MANN,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-2704

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 13, 2015.

An appeal from an order of the Circuit Court for Nassau County.
Robert M. Foster, Judge.

William Joseph Mann, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Jillian H. Reding, Assistant Attorney General
and Trisha Meggs Pate, Bureau Chief, Tallahassee, for Appellee.




PER CURIAM.
      William Joseph Mann appeals the summary denial of his motion seeking

postconviction relief brought pursuant to Florida Rule of Criminal Procedure
3.800(a). For the reasons discussed below, we reverse and remand for further

proceedings.

         The appellant originally filed a postconviction motion pursuant to Florida

Rule of Criminal Procedure 3.801 seeking additional jail credit, which was

summarily denied on the merits. On appeal, this Court reversed and remanded with

instructions for the trial court to either attach records refuting the appellant’s claim

or enter an order providing the appellant with leave to amend his facially insufficient

motion. See Mann v. State, 160 So. 3d 554, 555 (Fla. 1st DCA 2015). On remand,

the trial court provided the appellant with an opportunity to amend.

         Instead of filing an amended motion seeking jail credit, the appellant filed the

instant rule 3.800(a) motion, seeking credit for time previously spent in prison on

the incarcerative term of his original probationary split sentence pursuant to Dortly

v. State, 107 So. 3d 1229, 1230 (Fla. 1st DCA 2013). The lower court summarily

denied the motion, indicating that the appellant was awarded one day of jail credit

and failed to object to this credit at sentencing. In support of its order, the court

attached the sentencing transcripts. However, in response to this Court’s Toler1

order, the state properly concedes that these attachments do not refute the appellant’s

claim.

         Accordingly, we reverse the trial court’s order and remand for further


1
    Toler v. State, 493 So. 2d 489 (Fla. 1st DCA 1986).
                                             2
proceedings. If the trial court again summarily denies the motion, the court shall

attach record excerpts which conclusively refute the appellant’s entitlement to prison

credit.

          REVERSED AND REMANDED.



WOLF, WETHERELL and MARSTILLER, J.J., CONCUR.




                                          3